PER CURIAM.
Motion for an appeal from a judgment of the Morgan Circuit Court awarding appel-lee $800 damages as the value of timber belonging to appellee which appellant wrongfully converted to his own use.
.This is a purely fact case as to the true boundary line between the parties and as to the value of the timber cut. An examination of the record shows the findings of the chancellor on both items are amply supported by the evidence.
Motion for an appeal is overruled and the judgment is affirmed.